 


Exhibit 10.1
CHANGE OF CONTROL AGREEMENT
THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”) entered into between
HELMERICH & PAYNE, INC., a Delaware corporation (“Helmerich & Payne”), and
[NAME], an individual (the “Executive”), dated as of [DATE] (the “Agreement
Date”).
The Board of Directors of Helmerich & Payne (the “Board”) has determined that it
is in the best interests of the Company (as defined in the last sentence of this
paragraph) and its shareholders to assure that the Company will have the
continued dedication of the Executive, notwithstanding the possibility, threat,
or occurrence of a “Change of Control” (as defined in Section 2 of this
Agreement) of the Company. The Board believes it is important to diminish the
inevitable distraction of the Executive by virtue of the personal uncertainties
and risks created by a pending or threatened Change of Control, and to encourage
the Executive’s full attention and dedication to the affairs of the Company
during the term of this Agreement and upon the occurrence of such event. The
Board also believes the Company is best served by providing the Executive with
compensation arrangements upon a Change of Control which provide the Executive
with individual financial security and which are competitive with those of other
corporations. In order to accomplish these objectives, the Board has caused
Helmerich & Payne to enter into this Agreement. For the purposes of Section 2 of
this Agreement, “Company” means Helmerich & Payne; and, for all other purposes
in this Agreement, “Company” means Helmerich & Payne, and/or any successor to
all or a portion of its business and/or assets which assumes and agrees to
perform this Agreement.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.     Certain Definitions.
(a)    The “Effective Date” shall be the first date during the “Change of
Control Period” (as defined in Section 1(b) of this Agreement) on which a Change
of Control (as defined below) occurs, and, except as provided in the following
sentence, no amount shall be paid or benefits provided under this Agreement if
the Executive’s employment is terminated for any reason prior to a Change of
Control. Anything in this Agreement to the contrary notwithstanding, if the
Executive’s employment with the Company is terminated prior to the date on which
a Change of Control occurs, and it is reasonably demonstrated that such
termination (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or anticipation of a Change of Control, then for all purposes of
this Agreement the “Effective Date” shall mean the date immediately prior to the
date of such termination.
(b)    The “Change of Control Period” is the period commencing on the date
hereof and ending on the third anniversary of such date; provided, however, that
commencing on the date two (2) years after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof is
hereinafter referred to as the “Renewal Date”), the Change of Control Period
shall be automatically extended so as to terminate two years from such Renewal
Date unless, at least 60 days prior to the Renewal Date, the Company shall give
notice that the Change of Control





--------------------------------------------------------------------------------





Period shall not be so extended in which event this Agreement shall continue for
the remainder of its then current term and terminate as provided herein.
2.     Change of Control. For the purpose of this Agreement, a “Change of
Control” shall mean:
(a)    The acquisition after the Agreement Date by any Person of Beneficial
Ownership of 20% or more of either (1) the then outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock") or (2) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); provided, however, that the following acquisitions
shall not constitute a Change of Control: (A) any acquisition directly from the
Company, (B) any acquisition by the Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, (D) any acquisition previously approved
by at least a majority of the members of the Incumbent Board, (E) any
acquisition approved by at least a majority of the members of the Incumbent
Board within five business days after the Company has notice of such
acquisition, or (F) any acquisition by any corporation pursuant to a transaction
which complies with clauses (1), (2), and (3) of subsection (c) of this
definition of Change of Control; or
(b)    Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Agreement Date whose election,
appointment or nomination for election by the Company's stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for purposes of this definition, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or
(c)    Consummation of a reorganization, share exchange, or merger (a "Business
Combination"), in each case, unless, following such Business Combination, (1)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination will
beneficially own, directly or indirectly, more than 70% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction will own the Company through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) will beneficially own, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power


2

--------------------------------------------------------------------------------





of the then outstanding voting securities of such corporation except to the
extent that such ownership existed prior to the Business Combination, and (3) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board providing for such Business Combination, or were elected, appointed or
nominated by the Board; or
(d)    (1) Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company or, (2) consummation of the sale or other
disposition of all or substantially all of the assets of the Company, other than
to a corporation, with respect to which following such sale or other
disposition, (A) more than 70% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) less than 20% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors will be
beneficially owned, directly or indirectly, by any Person (excluding any
employee benefit plan (or related trust) of the Company or such corporation),
except to the extent that such Person owned 20% or more of the Outstanding
Company Common Stock or Outstanding Company Voting Securities prior to the sale
or disposition, and (C) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board providing
for such sale or other disposition of assets of the Company, or were elected,
appointed or nominated by the Board.
Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Common Shares
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.
For purposes of the foregoing definition of Change of Control:
"Beneficial Owner" (or any variant thereof) shall have the meaning defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended.
“Incumbent Board” shall mean those individuals who, as of the Agreement Date,
constitute the Board.
“Person” shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended, as modified and used in Sections 13(d) and
14(d) thereof.


3

--------------------------------------------------------------------------------





3.    Agreement Not Employment Contract. This Agreement shall be considered
solely as a “severance agreement” obligating the Company to pay to the Executive
certain amounts of compensation in the event and only in the event of his
termination of employment after the Effective Date for the reasons and at the
time specified herein. Apart from the obligation of the Company to provide the
amounts of additional compensation as provided in this Agreement, the Company
shall at all times retain the right to terminate the employment of the Executive
since the obligation of the Company to the Executive shall only be considered as
an employment relationship which exists between the Company and the Executive
which may be terminated at will by either party subject to the obligation of the
Company to make payment and perform its obligations as provided in this
Agreement.
4.     Termination.
(a)    Death or Disability. This Agreement shall terminate automatically upon
the Executive’s death. If the Company determines in good faith that the
Disability of the Executive has occurred (pursuant to the definition of
“Disability” set forth below), it may give to the Executive written notice of
its intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after the date of such notice (the “Disability Effective Date”), provided
that, within such time period, the Executive shall not have returned to
full-time performance of the Executive’s duties. For purposes of this Agreement,
“Disability” means disability (either physical or mental) which, at least
twenty-six (26) weeks after its commencement, is determined by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative to be total and permanent (such agreement as to
acceptability not to be withheld unreasonably).
(b)    Cause. The Company may terminate the Executive’s employment for “Cause.”
For purposes of this Agreement, termination of the Executive’s employment by the
Company for Cause shall mean termination for one of the following reasons: (i)
the conviction of the Executive of a felony by a federal or state court of
competent jurisdiction; (ii) an act or acts of dishonesty taken by the Executive
and intended to result in substantial personal enrichment of the Executive at
the expense of the Company; or (iii) the Executive’s “willful” failure to follow
a direct, reasonable and lawful written order from his supervisor, within the
reasonable scope of the Executive’s duties, which failure is not cured within
thirty (30) days. Further, for purposes of this Section (b):
(1)    No act or failure to act, on the Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive’s action or omission was in the
best interest of the Company.
(2)    The Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-fourths
(3/4ths) of the entire membership of the Board at a meeting of the Board called
and held for such purpose (after reasonable notice to the Executive and an
opportunity for the Executive, together with the Executive’s counsel, to be
heard before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct set forth in clauses (i), (ii) or (iii) above
and specifying the particulars thereof in detail.


4

--------------------------------------------------------------------------------





(c)    Good Reason. The Executive’s employment may be terminated by the
Executive for Good Reason by giving a Notice of Termination pursuant to Section
4(e) of this Agreement not more than ninety (90) days after occurrence of an
action or omission giving rise to Good Reason. For purposes of this Agreement,
“Good Reason” means any of the following that are not corrected prior to the
Date of Termination (as defined below):
(i)    The assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities held immediately prior to
the Effective Date, or any other action by the Company which results in a
diminution in such position, compensation, benefits, authority, duties or
responsibilities.
(ii)    Any reduction in the Executive’s (x) annual base salary (“Base Salary”)
in effect immediately prior to the Effective Date or (y) annual bonus, which for
purposes of this sentence shall mean the amount equal to the average of the
annual bonus paid to the Executive by the Company during the two fiscal years
immediately preceding the year in which the Effective Date occurs.
(iii)    The Company’s requiring the Executive to be based at any office or
location that is more than 25 miles from the office or location at which the
Executive is based on the Effective Date, except for periodic travel reasonably
required in the performance of the Executive’s responsibilities.
(iv)    Any reduction by more than 10% in the overall level of the Executive’s
benefits under the Company’s group life insurance, medical, health, accident,
disability, incentive, savings, and retirement plans including all tax qualified
and nonqualified plans or programs.
(v)    Any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement.
(vi)    Any failure by the Company to comply with and satisfy Section 10(c) of
this Agreement.
For purposes of this Section 4(c), any good faith determination of “Good Reason”
made by the Executive shall be presumed correct unless the Company shall
demonstrate to the Board to the contrary by clear and convincing evidence.
(e)    Notice of Termination. Any termination by the Company for Cause or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 13(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provisions in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than 15 days


5

--------------------------------------------------------------------------------





after the giving of such notice, except for a Notice of Termination by the
Executive for Good Reason, in which case the Date of Termination shall not be
less than 30 nor more than 45 days after the giving of such notice). The failure
by the Executive to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason shall not waive any
right of the Executive hereunder or preclude the Executive from asserting such
fact or circumstance in enforcing his rights hereunder.
(f)    Date of Termination. “Date of Termination” means the date of receipt of
the Notice of Termination by either the Company or the Executive as the case may
be or any later date specified therein; provided, however, if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the effective date of
Disability, as the case may be.
5.    Obligations of the Company upon Termination Following Change of Control.
If, within 24 months after the Effective Date, the Company shall terminate the
Executive’s employment other than for Cause, Disability or death, or if the
Executive shall terminate his employment for Good Reason:
(a)    The Company shall pay to the Executive in a lump sum in cash within 30
days after the Date of Termination the following amounts and the Company shall
provide the following benefits:
(i)    To the extent not theretofore paid, the Executive’s Base Salary through
the Date of Termination.
(ii)    Any accrued vacation pay not yet paid by the Company
(b)    The Company shall pay to the Executive in a lump sum in cash within 30
days after the Date of Termination (or, if later, within five (5) days following
the date the General Release described in Section 11 of this Agreement becomes
irrevocable) the aggregate of the following amounts and the Company shall
provide the following benefits:
(i)    The product of (i) the target annual bonus applicable to the Executive
for the year of termination or, if greater, the amount of the annual bonus (for
the avoidance of doubt, in an amount exceeding zero dollars ($0)) most recently
paid to the Executive for a year preceding the year of termination (the amount
described in this clause (i), the “Bonus Amount”) and (ii) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination and the denominator of which is 365.
(ii)    The product obtained by multiplying [three (3) times1][two (2) times]
the sum of (i) the Base Salary and (ii) the Bonus Amount.


(iii)    For the 24-month period following the Termination Date, or such longer
period as any plan, program, practice or policy may provide, the Company shall
continue
1 For CEO only.



6

--------------------------------------------------------------------------------





benefits to the Executive and/or the Executive’s family at least equal to those
which would have been provided to them in accordance with the plans, programs,
practices and policies, including health insurance and life insurance, in
accordance with the most favorable plans, practices, programs or policies of the
Company during the 90-day period immediately preceding the Effective Date. In
the event the Company is unable to provide such benefits due to restrictions
imposed by the Internal Revenue Code of 1986, as amended (the “Code”), the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or such
other applicable law, the Company will provide the Executive with an alternate
equivalent benefit.
(iv)    The Company shall pay up to $7,500 in outplacement counseling services
utilized by the Executive.
(v)    Any options to purchase stock, restricted stock, restricted stock units,
performance shares or performance stock units granted under a plan adopted by
Helmerich & Payne held by the Executive shall be immediately and automatically
vested, fully earned and exercisable upon the Date of Termination unless
previously exercised or forfeited.
(vi)    Any unvested benefits under the Company’s supplemental savings and
retirement plans (nonqualified) shall become 100% vested and nonforfeitable and
all such benefits under such supplemental plans shall be paid in a lump sum
within thirty (30) days of the Executive’s Date of Termination.
6.     Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices, provided by the
Company and for which the Executive may qualify, nor shall anything herein limit
or otherwise affect such rights as the Executive may have under any stock option
or other agreements with the Company. Amounts which are vested benefits or which
the Executive is otherwise entitled to receive under any plan, policy, practice
or program of the Company at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program.
7.     Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement. The Company agrees to
pay, to the full extent permitted by law, $25,000 annually (up to $50,000 in the
aggregate) in legal fees and all expenses which the Executive may reasonably
incur during the Executive’s lifetime as a result of any contest (regardless of
the outcome thereof) by the Company or others of the validity or enforceability
of, or liability under, any provision of this Agreement or any guarantee of
performance thereof (including as a result of any contest by the Executive about
the amount of any payment pursuant to Section 8 of this Agreement), plus in each
case interest at the applicable Federal rate provided for in Section 7872(f)(2)
of the Code.


7

--------------------------------------------------------------------------------





8.     Maximum Payments. It is the objective of this Agreement to maximize the
Executive’s Net After-Tax Benefit (as defined herein) if payments or benefits
provided under this Agreement are subject to excise tax under Section 4999 of
the Code. Therefore, in the event it is determined that any payment or benefit
by the Company to or for the benefit of the Executive, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise, including, by example and not by way of limitation, acceleration by
the Company or otherwise of the date of vesting or payment or rate of payment
under any plan, program or arrangement of the Company, would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), the
Company shall first make a calculation under which such payments or benefits
provided to the Executive under this Agreement are reduced to the extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Section 4999 of the Code (the “4999 Limit”), provided that, for purposes of
this calculation, the payments and benefits that do not constitute deferred
compensation within the meaning of Section 409A of the Code shall first be
reduced and the portion of the payments and benefits that do constitute deferred
compensation within the meaning of Section 409A of the Code shall thereafter be
reduced as necessary. The Company shall then compare (x) the Executive’s Net
After-Tax Benefit assuming application of the 4999 Limit with (y) the
Executive’s Net After-Tax Benefit without the application of the 4999 Limit and
the Executive shall be entitled to the greater of (x) or (y). “Net After-Tax
Benefit” shall mean the sum of (i) all payments and benefits which the Executive
receives or is then entitled to receive from the Company, less (ii) the amount
of federal income taxes payable with respect to the payments and benefits
described in (i) above calculated at the maximum marginal income tax rate for
each year in which such payments and benefits shall be paid to the Executive
(based upon the rate for such year as set forth in the Code at the time of the
first payment of the foregoing), less (iii) the amount of excise taxes imposed
with respect to the payments and benefits described in (i) above by Section 4999
of the Code. The determination of whether a payment or benefit constitutes an
excess parachute payment shall be made by tax counsel selected by the Company
and reasonably acceptable to the Executive. The costs of obtaining this
determination shall be borne by the Company.
9.     Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company, and respective businesses, which
shall have been obtained by the Executive during the Executive’s employment by
the Company and which shall not be or become public knowledge (other than by
acts by the Executive or his representatives in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it.
10.    Successors.
(a)    This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.


8

--------------------------------------------------------------------------------





(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to all or a portion of its business and/or assets which assumes and
agrees to perform this Agreement by operation of law, or otherwise.
11.    Release. The Executive agrees, if his employment is terminated under
circumstances entitling Executive to payments under Section 5(a)(i) of this
Agreement that, in consideration for the payments described in Section 5(a)(i),
he will execute a General Release in substantially the form of Exhibit A
attached hereto, through which the Executive releases the Company from any and
all claims as may relate to or arise out of his employment relationship
(excluding claims the Executive may have under any “employee pension plan” as
described in Section 3(3) of ERISA or any claims under this Agreement). The form
of the release may be modified as needed to reflect changes in the applicable
law or regulations that are needed to provide a legally enforceable and binding
release to the Company at the time of execution. To the extent required in order
to avoid tax under Section 409A of the Code, in the event that the Date of
Termination occurs within fifty-five (55) days prior to the end of a calendar
year, amounts that would otherwise be payable and benefits that would otherwise
be provided pursuant to this Agreement on or before December 31 of the year in
which the Date of Termination occurs shall instead be paid on the first business
day following January 1 of the first calendar year beginning after the Date of
Termination.
12.    Indemnification and Insurance. The Executive shall be indemnified and
held harmless by the Company during the term of this Agreement and following any
termination of this Agreement for any reason whatsoever in the same manner as
would any other key management employee of the Company with respect to acts or
omissions occurring prior to (a) the termination of this Agreement or (b) the
termination of employment of the Executive. In addition, during the term of this
Agreement and for a period of five years following the termination of this
Agreement for any reason whatsoever, the Executive shall be covered by a Company
held Directors and Officers liability insurance policy covering acts or
omissions occurring prior to (a) the termination of this Agreement or (b) the
termination of employment of the Executive; provided that, in no event will the
obligation of the Company to indemnify the Executive or provide Directors and
Officers insurance to the Executive under this Section 12 be less than the
obligation and insurance coverage which the Company provided to the Executive
immediately prior to the occurrence of a Change of Control.
13.    Miscellaneous.
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Oklahoma, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement


9

--------------------------------------------------------------------------------





may not be amended or modified otherwise than by a written agreement executed by
the parties hereto or their respective successors and legal representatives.
(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive:
At his last known address evidenced on the Company’s payroll records
If to the Company:    Helmerich & Payne, Inc.
1437 S. Boulder Ave., Suite 1400
Tulsa, Oklahoma 74119
Attention: General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
(d)    The Company may withhold from any amounts payable under this Agreement
such federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.
(e)    The Executive’s failure to insist upon strict compliance with any
provision hereof shall not be deemed to be a waiver of such provision or any
other provision thereof.
(f)    This Agreement contains the entire understanding of the Company and the
Executive with respect to the subject matter hereof and supersedes all prior
agreements, understandings and arrangements, oral or written, between or among
the Executive on the one hand and the Company or its affiliates on the other
with respect to the subject matter hereof.
(g)    The Executive and the Company acknowledge that the employment of the
Executive by the Company is “at will,” and may be terminated by either the
Executive or the Company at any time, subject to the Company’s obligation to
provide additional compensation as provided in this Agreement. Upon a
termination of the Executive’s employment prior to the Effective Date, there
shall be no further rights under this Agreement.
14.    No Trust. No action under this Agreement by the Company or its Board of
Directors shall be construed as creating a trust, escrow or other secured or
segregated fund, in favor of the Executive or his beneficiary. The status of the
Executive and his beneficiary with respect to any liabilities assumed by the
Company hereunder shall be solely those of unsecured creditors of the Company.
Any asset acquired or held by the Company in connection with liabilities assumed
by it hereunder, shall not be deemed to be held under any trust, escrow or other
secured or segregated fund for the benefit of the Executive or his beneficiary
or to be security for the performance of the


10

--------------------------------------------------------------------------------





obligations of the Company, but shall be, and remain a general, unpledged,
unrestricted asset of the Company at all times subject to the claims of general
creditors of the Company.
15.    No Assignability. Neither the Executive nor his beneficiary, nor any
other person shall acquire any right to or interest in any payments payable
under this Agreement, otherwise than by actual payment in accordance with the
provisions of this Agreement, or have any power to transfer, assign, anticipate,
pledge, mortgage or otherwise encumber, alienate or transfer any rights
hereunder in advance of any of the payments to be made pursuant to this
Agreement or any portion thereof which is expressly declared to be nonassignable
and nontransferable. No right or benefit hereunder shall in any manner be liable
for or subject to the debts, contracts, liabilities, or torts of the person
entitled to such benefit.
16.    Section 409A. The intent of the parties hereto is that payments and
benefits under this Agreement comply with Section 409A of the Code to the extent
subject thereto or be exempt therefrom, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
to the extent required to avoid the application of an accelerated or additional
tax under Section 409A of the Code, the Executive shall not be considered to
have terminated employment with the Company for purposes of this Agreement until
such time as the Executive is considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A of the Code. Each
amount to be paid or benefit to be provided under this Agreement shall be
construed as a separately identified payment for purposes of Section 409A of the
Code, and any payments that are due within the "short term deferral period" as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. To the extent required to
avoid the application of an accelerated or additional tax under Section 409A of
the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following the Executive’s termination of employment shall instead be
paid on the first business day after the date that is six months following the
Executive’s termination of employment (or upon the Executive’s death, if
earlier). To the extent required to avoid an accelerated or additional tax under
Section 409A of the Code, amounts reimbursable to Executive under this Agreement
shall be paid to Executive on or before the last day of the year following the
year in which the expense was incurred and the amount of expenses eligible for
reimbursement (and in-kind benefits provided to Executive) during any one year
may not affect amounts reimbursable or provided in any subsequent year. For the
avoidance of doubt, to the extent required to avoid an accelerated or additional
tax under Section 409A of the Code, benefits provided hereunder (including those
payable by reason of a termination of employment preceding a Change of Control)
shall be paid in such form and at such time as otherwise required under the
arrangement in respect of which they are provided.








[Signatures on Following Page]


11

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, Helmerich & Payne has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.
    
[NAME]                
“EXECUTIVE”


HELMERICH & PAYNE, INC., a Delaware corporation
By    
[NAME, TITLE]
“HELMERICH & PAYNE”



EXHIBIT A
NOTICE. Various laws, including Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the Pregnancy Discrimination Act of 1978, the Equal
Pay Act, the Civil Rights Act of 1991, the Age Discrimination in Employment Act,
the Rehabilitation Act of 1973, the Americans With Disabilities Act, the
Employee Retirement Income Security Act and the Veterans Reemployment Rights Act
(all as amended from time to time), prohibit employment discrimination based on
sex, race, color, national origin, religion, age, disability, eligibility for
covered employee benefits and veteran status. You may also have rights under
laws such as the Older Worker Benefit Protection Act of 1990, the Worker
Adjustment and Retraining Act of 1988, the Fair Labor Standards Act, the Family
and Medical Leave Act, the Occupational Health and Safety Act and other federal,
state and/or municipal statutes, orders or regulations pertaining to labor,
employment and/or employee benefits. These laws are enforced through the United
States Department of Labor and its agencies, including the Equal Employment
Opportunity Commission (EEOC), and various state and municipal labor
departments, fair employment boards, human rights commissions and similar
agencies.
This General Release is being provided to you in connection with the special,
individualized severance package outlined in Section 5(a)(i) of your Change of
Control Agreement dated [DATE] (the “Agreement”). The federal Older Worker
Benefit Protection Act requires that you have at least twenty-one (21) days, if
you want it, to consider whether you wish to sign a release such as this one in
connection with a special, individualized severance package. You have until the
close of business twenty-one (21) days from the date you receive this General
Release to make your decision. You may not sign this General Release until, at
the earliest, your official date of separation from employment,
_________________.
BEFORE EXECUTING THIS GENERAL RELEASE YOU SHOULD REVIEW THESE DOCUMENTS
CAREFULLY AND CONSULT WITH YOUR ATTORNEY.
You may revoke this General Release within seven (7) days after you sign it and
it shall not become effective or enforceable until that revocation period has
expired. If you do not accept the severance package and sign and return this
General Release, or if you exercise your right to revoke the General Release
after signing it, you will not be eligible for the special, individualized
severance package. Any revocation must be in writing and must be received by
Helmerich & Payne, Inc., Attention: Director, Human Resources, Helmerich &
Payne, Inc., 1437 S. Boulder Ave., Suite 1400, Tulsa, OK 74119, within the
seven-day period following your execution of this General Release.
_______________________________________________________________________________



GENERAL RELEASE
In consideration of the special, individualized severance package offered to me
by Helmerich & Payne, Inc. and the separation benefits I will receive as
reflected in Section 5(a)(i) of my Change of Control Agreement dated [DATE] (the
“Agreement”), I hereby release and discharge Helmerich & Payne, Inc. and its
predecessors, successors, affiliates, parent, subsidiaries and partners and each
of those entities’ employees, officers, directors and agents (hereafter
collectively referred to as the “Company”) from all claims, liabilities,
demands, and causes of action, known or unknown, fixed or contingent, which I
may have or claim to have against the Company either as a result of my past
employment with the Company and/or the severance of that relationship and/or
otherwise, and hereby waive any and all rights I may have with respect to and
promise not to file a lawsuit to assert any such claims.
This General Release includes, but is not limited to, claims arising under Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the Pregnancy
Discrimination Act of 1978, the Equal Pay Act, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act, the Rehabilitation Act of 1973, the
Americans With Disabilities Act, the Employee Retirement Income Security Act or
1974 and the Veterans Reemployment Rights Act (all as amended from time to
time). This General Release also includes, but is not limited to, any rights I
may have under the Older Workers Benefit Protection Act of 1990, the Worker
Adjustment and Retraining Act of 1988, the Fair Labor Standards Act, the Family
and Medical Leave Act, the Occupational Health and Safety Act and any other
federal, state and/or municipal statutes, orders or regulations pertaining to
labor, employment and/or employee benefits. This General Release also applies to
any claims or rights I may have growing out of any legal or equitable
restrictions on the Company’s rights not to continue an employment relationship
with its employees, including any express or implied employment contracts, and
to any claims I may have against the Company for fraudulent inducement or
misrepresentation, defamation, wrongful termination or other retaliation claims
in connection with workers’ compensation or alleged “whistleblower” status or on
any other basis whatsoever.
It is specifically agreed, however, that this General Release does not have any
effect on any rights or claims I may have against the Company which arise after
the date I execute this General Release or on any vested rights I may have under
any of the Company's qualified benefit plans or arrangements as of or after my
last day of employment with the Company or on any of the Company’s obligations
under the Agreement.


I have carefully reviewed and fully understand all the provisions of the
Agreement and General Release, including the foregoing Notice. I have not relied
on any representation or statement, oral or written, by the Company or any of
its representatives, which is not set forth in those documents.
The Agreement and this General Release, including the foregoing Notice, set
forth the entire agreement between me and the Company with respect to this
subject. I understand that my receipt and retention of the separation benefits
covered by the Agreement are contingent not only on my execution of this General
Release, but also on my continued compliance with my other obligations under the
Agreement. I acknowledge that the Company gave me twenty-one (21) days to
consider whether I wish to accept or reject the separation benefits I am
eligible to receive under the Agreement in exchange for this General Release. I
also acknowledge that the Company advised me to seek independent legal advice as
to these matters, if I chose to do so. I hereby represent and state that I have
taken such actions and obtained such information and independent legal or other
advice, if any, that I believed were necessary for me to fully understand the
effects and consequences of the Agreement and General Release prior to signing
those documents.
Dated this ___ day of __________, ____.
    
[NAME]


12